Title: To Alexander Hamilton from Tench Coxe, 14 December 1795
From: Coxe, Tench
To: Hamilton, Alexander


[Philadelphia] Decr. 14th 1795
Sir
I have transmitted to Walter Rutherford Esqr. for two years intt. on my bond to J. B. Church Esqr. the sum of Six hundred Dollars which will be delivered to you or any gentleman in your office who will exhibit to him my Bond with a receipt for that sum thereon.
I have been in the woods as I believe I informed you upon the Business of Ball & Smith’s contract. The advantages in favor of the Justice of our cause resulting from this inconvenient & uncomfortable exertion have been great. The Board of Property after a long hearing have decided, that the warrants of Ball & Smith shall take place of those opposed to them. I have written to the Deputy Surveyor & hope now [to] get forward with the Business; tho there are some serious matters yet to remove. To secure our ground I have made a further payment of Eight hundred Dollars.
I am &ca. &ca.
Alexander Hamilton Esqr.Atty. of J. B. Church Esqr. of N. York
